After the second trial, and argument on the special verdict, the Court seemed to be of opinion, “that the plaintiff could not recover ; because, he had not made proof of the loss, according to the terms of the policy, three months previously to the commencement of the action.” No opinion was then, however, expressed on the second objection made by the defendant’s counsel; but the Court asked, whether he would wave the objection to the time of commencing the action, that the cause might be decided on its merits ? And he refused to comply.